Citation Nr: 9918844	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  92-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for systemic lupus 
erythematosus, currently evaluated as 60 percent disabling.

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30, for convalescence related to hysterectomy 
performed in February 1996.

3.  Whether termination of spousal benefits was proper.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active duty for training from March 1975 to 
May 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 30 percent for systemic lupus 
erythematosus, and from the May 1996 denial of a temporary 
total rating pursuant to 38 C.F.R. § 4.30, for convalescence 
related to a hysterectomy performed in February 1996 and also 
from the July 1996 decision of the RO removing terminating 
benefits for the veteran's spouse effective May 1, 1996.  

The case was previously before the Board in March 1997 when 
it was remanded for further evidentiary development.  By a 
rating action in October 1998 the evaluation of systemic 
lupus erythematosus was increased to 60 percent, effective 
August  30, 1996.  

The record reflects that the veteran has filed timely notices 
of disagreement with the RO's May 1996 denial of a temporary 
total rating pursuant to 38 C.F.R. § 4.29 for hospitalization 
for a hysterectomy in February 1996, and the October 1998 
denial of benefits pursuant to 38 U.S.C.A. § 1151.  Inasmuch 
as those issues have not been developed for appellate review, 
and are not "inextricably intertwined" with the issues 
currently on appeal, they will not be addressed herein, but 
are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran has failed to provide her spouse's social 
security number as requested by VA in February 1996.   

2.  The veteran was notified by letter in February 1996 that 
if her husband's social security number was not provided 
within 60 days her benefits would be reduced accordingly, 
effective May 1, 1996.

3.  In July 1996 the veteran's entitlement to spousal 
benefits was terminated effective May 1, 1996.   


CONCLUSION OF LAW

The criteria for receipt of spousal benefits have not been 
met. 38 U.S.C.A. §§ 1115, 1135, 5101(c) (West 1991); 38 
C.F.R. §§ 3.158, 3.216, 3.500, 3.652 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Termination of Spousal Benefits

The veteran was in receipt of additional monthly compensation 
benefits for her spouse as a dependent pursuant to the 
provisions of 38 U.S.C.A. §§ 1115, 1135, effective September 
1, 1987.

Applicable law, 38 U.S.C.A. § 5101(c) provides as follows:

(1) Any person who applies for or is in receipt of any 
compensation or pension benefit under laws administered by 
the Secretary shall, if requested by the Secretary, furnish 
the Secretary with the social security number of such person 
and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit.  A person is 
not required to furnish the Secretary with a social security 
number for any person to whom a social security number has 
not been assigned.

(2) The Secretary shall deny the application of or terminate 
the payment of compensation or pension to a person who fails 
to furnish the Secretary with a social security number 
required to be furnished pursuant to paragraph (1) of this 
subsection.  The Secretary may thereafter reconsider the 
application or reinstate payment of compensation or pension, 
as the case may be, if such person furnishes the Secretary 
with such social security number.

Implementing regulations issued by VA, entitled "Mandatory 
disclosure of social security number," further provide:

Benefits will be terminated if a beneficiary fails to furnish 
the Department of Veterans Affairs with his or her social 
security number or the social security number of any 
dependent or beneficiary on whose behalf, or based upon whom, 
benefits are sought or received, within 60 days from the date 
the beneficiary is requested to furnish the social security 
number. 38 C.F.R. § 3.216 (1998).

38 C.F.R. §§ 3.500(v), (w), and 3.652 provide for termination 
of pertinent benefits when the recipient fails to furnish 
evidence of continued eligibility, specifically where one or 
more social security numbers is required.  Essentially, the 
benefits are to be terminated after a 60-day notice period is 
provided to the recipient.  

If a claimant submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.158(a).  The law thus imposes an 
affirmative duty on the VA to assist claimants in 
understanding how to file for VA benefits, including the 
filing of any necessary evidence. Morris v. Derwinski, 1 Vet. 
App. 260, 264 (1991).  If the VA requests evidence, including 
the social security numbers for dependents, but such evidence 
is not furnished within a year of the notification, the claim 
is deemed abandoned, and no benefits may be paid or furnished 
based upon the application. 38 U.S.C.A. §§ 5101(c)(2), 
5103(a); 38 C.F.R. §§ 3.204(a)(1), 3.216, 3.158(a).  The law 
thus imposes on the claimant the responsibility of 
cooperating with the VA in gathering any evidence necessary 
to prosecute the claim. Morris, 1 Vet. App. at 264.  After 
expiration of the one-year period, further action will not be 
taken unless a new claim is received. 38 C.F.R. § 3.158(a).

The record demonstrates that in May 1989 the veteran 
submitted a VA Form 21-686c, Declaration of Status of 
Dependents, indicating that she had been married to Willie 
Guffie in June 1988.  The form, as formatted at that time, 
did not include any reference to or request for the social 
security number of a spouse or other dependent.  Also 
received in May 1989 was a copy of the veteran's marriage 
certificate.  A June 1989 letter from the veteran's 
representative indicated her request for retroactive 
dependent status for her husband and children, effective 
September 1, 1987.  In July 1989 the veteran's compensation 
award was amended to include additional benefits for her 
spouse and child, effective September 1, 1987.  

The RO contacted the veteran by telephone in February 1996 to 
request that she provide the social security number of her 
spouse.  A report of contact dated February 15, 1996, 
indicates the veteran stated she did not know her husband's 
social security number.  In compliance with the applicable 
law, the RO wrote the veteran a letter dated in February 
1996, requesting that she provide the social security number 
of her spouse, Willie Guffie, for whom she was receiving VA 
benefits.  The letter also advised the veteran that her 
failure to provide the requested information within 60 days 
could result in a reduction in her compensation payments, 
effective May 1, 1996.  The record does not reflect that a 
timely response to this letter was received from the veteran.

In July 1996, the veteran was notified that, since she had 
not provided the social security number of her dependent 
spouse, her compensation benefits were reduced effective May 
1, 1996.  VA further advised the veteran that benefits would 
be restored if the required information was received by 
February 20, 1997, within one year of the RO's original 
request for the evidence.

In October 1996, the veteran expressed her disagreement with 
the termination of spousal benefits, arguing that she had 
previously provided VA a copy of her marriage certificate, 
and noting she had been married for 8 years.  

In her substantive appeal, received in November 1997, the 
veteran claimed that she had provided her spouse's social 
security number at the time of her marriage in 1988, adding 
that she would provide that information again if the RO 
proved VA was providing any services to her husband.  

Received in June 1998 was another correspondence in which the 
veteran contended that she had provided her husband's social 
security number to VA in 1988.  In December 1998 she 
submitted an additional 21-VA Form 21-686c, Declaration of 
Status of Dependents, in which the space provided for listing 
the social security number of a spouse was left blank.  By 
letter of February 1999 VA again requested the veteran 
provide her husband's social security number.  

Despite the veteran's contentions, her spouse's social 
security number is not of record, and she failed to provide 
it in response to VA's February 1996 request.  By its letter 
to the veteran of February 20, 1996, the RO properly accorded 
her a 60-day notification as to the proposed termination of 
the additional compensation being paid with respect to her 
dependent spouse.  When she did not satisfactorily respond, 
the proposed reduction in her payments was subsequently 
effected as of May 1996.  

As set forth above, the RO was required, under the provisions 
of 38 U.S.C.A. § 5101(c) and 38 C.F.R. § 3.216, to terminate 
the additional compensation benefits which the veteran was 
receiving for her spouse, when she declined to furnish the 
requested social security number.  In reaching this decision, 
the Board acknowledges the veteran contentions that she 
supplied the RO with her husband's social security number in 
1988.  The only evidence to this effect, however, is found in 
the statements she made in the context of her current claim, 
after she was requested to furnish this information, and 
declined to do so.  Accordingly, her entitlement to spousal 
benefits was properly terminated effective in May 1996 and 
the appeal is denied.


ORDER

The entitlement to spousal benefits was properly terminated 
effective May 1, 1996.



REMAND

On consideration of the claim for increased rating for 
systemic lupus erythematosus, the Board is mindful that VA's 
obligation to assist the veteran in the development of 
evidence pertinent to her claim includes the conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In this case the 
veteran has not been provided a VA examination since November 
1993.  Furthermore, the most recent examination during which 
her full medical record was available for review by the 
examiner was conducted in 1991.  In view of the passage of 
time and the alleged increase in the severity of the 
veteran's symptoms, we find that an additional VA examination 
is warranted to ensure a fully informed determination 
regarding the rating of her service-connected disability.  In 
addition medical clarification is warranted with regard to 
the relationship, if any, between the manifestations of 
systemic lupus erythematosus and the veteran's hysterectomy, 
performed in February 1996.

Inasmuch as the regulations pertaining to the rating of 
systemic lupus erythematosus were revised effective August 
30, 1996, during the pendency of this appeal, the veteran is 
entitled to evaluation of her disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever criteria is determined to be more 
favorable in her individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  With regard to the newly revised 
rating criteria, the Board notes the recent holding of the 
United States Court of Veteran's Appeals (Court) in Rhodan v. 
West, 12 Vet. App. 55 (1998) that for any date prior to the 
effective date of the amended regulations, VA may not apply 
the revised schedular criteria to a claim.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.


1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private who have examined or 
treated her for manifestations or 
complications of systemic lupus 
erythematosus since August 1997.  After 
securing the necessary releases the RO 
should request copies of any previously 
unobtained, pertinent medical records for 
association with the claims folder. 

2.  Following the completion of the above 
requested development the veteran should 
be provided a comprehensive VA 
examination to assess the nature and 
severity of all manifestations of 
systemic lupus erythematosus, to include 
special examinations in rheumatology and 
additional medical specialties as 
indicated.  The claims folder must be 
thoroughly reviewed by each examiner 
prior to evaluating the veteran.  All 
indicated special tests and studies 
should be conducted, and all pertinent 
clinical findings must be clearly set 
forth in the examination report.  The 
examiner(s) must clearly describe all 
current and chronic manifestations of the 
service-connected disease and each should 
comment on the extent and severity of 
resulting health impairment.  

In addition an opinion should be 
provided, based upon the medical evidence 
of record as to whether it is at least as 
likely as not that the veteran's 
hysterectomy was required because of 
symptoms related to systemic lupus 
erythematosus.  

All opinions provided must be supported 
by reference to the medical evidence of 
record.  

3.  Before considering the veteran's 
claims the RO should review the claims 
folder to ensure that all development 
mandated by this remand, to include all 
requested opinions, has been 
accomplished.  The RO must take any 
corrective action which may be required.  

4.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  With regard to the 
evaluation of systemic lupus 
erythematosus the RO should determine 
whether the newly amended regulations, or 
the rating criteria which were previously 
in effect are more advantageous to the 
veteran.  If any action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

